Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment filed on July 30, 2019 is acknowledged.  New claims 44-59 were examined for this Office Action.  Claims 1-43 were cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 57-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 (therefore, also dependent claims 58 and 59) recites the limitation "the test controller boot" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 44-56 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0134133 A1 to Pagani (herein referred to as Pagani) in view of US 2003/0110427 A1 to Rajsuman et al (herein referred to as Rajsuman), both references found in Applicant’s IDS).
Referring to claim 44, Pagani discloses a method performed by an Automatic Test Equipment (ATE) machine for testing a System-in-a-Package (SIP) using the ATE machine (see Abstract), the method comprising:      loading, in a memory, a state machine configured to execute one or more tests in said SIP (see [0115], [0129], [0191]) and a functional representation of one or more tests to be performed in said SIP under test ([0191]), and said load board is operatively located on said ATE machine ([0025] & [0162-0163]);      causing a test controller to retrieve and store said state machine and to retrieve and store the one or more tests to be performed in the SIP under test, wherein the test controller is located on at least one of said load board and said SIP under test (0190-0191], [0202]), and wherein said test controller is one of a microprocessor, a microcontroller, a logic circuit, and configurable logic gates (Figure 15, element 27), and      instructing said test controller to conduct the one or more tests in said SIP under test (0190-0191], [0202]).     Pagani does not explicitly disclose wherein the memory is located on a load board. However, in an analogous art, Rajsuman discloses a memory located on a load board ([0054]).  It would have been obvious to one of ordinary skill in the art before the 
Referring to claim 45, Pagani in view of Rajsuman discloses wherein said test controller is configured to use said state machine to conduct the one or more tests in said SIP under test (Pagani, [0115], [0129], & [0191]).
Referring to claim 46, Pagani in view of Rajsuman discloses further comprising: verifying the load board before said loading in said memory, and after verifying the load board, performing said loading (Pagani, [0063-0064], [0128]).
Referring to claim 47, Pagani in view of Rajsuman discloses further comprising: conducting a first test to confirm proper external connections of said SIP under test with said load board before causing the test controller to retrieve and store the one or more tests (Pagani, [0033] & [0195]).
Referring to claim 48, Pagani in view of Rajsuman discloses further comprising: conducting a second test to measure and compare one or more of voltage levels and clock frequencies of said SIP under test before causing the test controller to retrieve and store the one or more tests (Pagani, [0065], [0128], [0164]).
Referring to claim 49, Pagani in view of Rajsuman discloses further comprising: receiving test results from said test controller for each of the one or more tests ([0065], [0128], [0191]), after receiving a test result for each of the one or more tests, controlling the test controller to (1) continue conducting the one or more tests or (2) conclude conducting the one or more tests ([0129-0132], [0191]), and determining whether the 
Referring to claim 50, Pagani in view of Rajsuman discloses further comprising: routing the SIP to an appropriate bin based on the determination of whether the SIP under test correctly passed all of the one or more tests ([0191], [0200]).
Referring to computer program product claims 51-56, the claims contain similar limitations as found in the rejections of method claims 44-50, above, and therefore, are similarly rejected as unpatentable over Pagani in view of Rajsuman.
Claims 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0134133 A1 to Pagani (herein referred to as Pagani) in view of US 8,065,576 B2 to Miner et al (herein referred to as Miner), both references found in Applicant’s IDS).
Referring to claim 57, Pagani discloses a method for testing a System-in-a-Package (SIP) using an Automatic Test Equipment (ATE) machine, said ATE machine comprising a load board ([0063-0064], [0128]), the method comprising:     verifying said load board using said ATE machine ([0063-0064], [0128]);     conducting one or more power-off tests on the SIP, wherein the SIP is loaded on the load board and wherein the one or more power-off tests comprise a continuity test using said ATE machine ([0063], [0128], [0194]);      conducting one or more power-on tests on the SIP, wherein the one or more power-on tests comprise voltage measurements using said ATE machine ([0065], [0128], [0164]); and      instructing a test controller to conduct one or more power-on tests in the SIP, 
Referring to claim 58, Pagani in view of Miner discloses wherein the test controller is one of: a microprocessor, a microcontroller, a logic circuit, and configurable logic gates (Pagani, [0189-0191] & Figure 15).
Referring to claim 59, Pagani in view of Miner discloses further comprising: determining whether the SIP correctly passed the one or more power-off tests and the one or more power-on tests using said ATE machine; and sorting the SIP under test to an appropriate bin based on the determination of whether the SIP correctly passed the one or more power-off tests and the one or more power-on tests using said ATE machine (Pagani, [0189-0191], [0194], [0200]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008.  The examiner can normally be reached on 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112